 Case 1:19-cv-02356-CFC Document 46 Filed 09/30/20 Page 1 of 3 PageID #: 939




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 BTL INDUSTRIES, INC.,                             )
                                                   )
                         Plaintiff,                )
                                                   )
             v.                                    )   C.A. No. 19-2356 (CFC)
                                                   )
 ALLERGAN USA, INC., ALLERGAN,                     )
 INC., ZELTIQ AESTHETICS, INC. and                 )
 ZIMMER MEDIZINSYSTEME GMBH,                       )
                                                   )
                         Defendants.               )
                                                   )

              STIPULATION TO STAY PENDING RESOLUTION OF
          PROCEEDINGS AT THE INTERNATIONAL TRADE COMMISSION

       Plaintiff BTL Industries, Inc. (“BTL”) and Defendants Allergan USA, Inc., Allergan, Inc.,

Zeltiq Aesthetics, Inc., and Zimmer Medizinsysteme GMBH (collectively, “Defendants”) hereby

stipulate, subject to approval of the Court, to stay this civil action in its entirety until a parallel

proceeding before the United States International Trade Commission (“ITC”) becomes final,

including all appeals.

       On December 26, 2019, BTL brought this civil action against Defendants, asserting

infringement of U.S. Patent Nos. 10,478,634 (the “’634 patent”) and 10,493,293 (the “’293

patent”). (D.I. 1.) On August 5, 2020, BTL filed a complaint with the ITC under Section 337 of

the Tariff Act of 1930, alleging that Defendants infringe the ’634 patent and other patents. On

September 2, 2020, the ITC issued a Notice of Institution of Investigation for an investigation

entitled: In The Matter Of Certain Non-Invasive Aesthetic Body-Contouring Devices,

Components Thereof, And Methods Of Using Same, Inv. No. 337-TA-1219 (“the ITC

investigation”). See Ex. A, Notice of Institution of Investigation, Inv. No. 337-TA-1219.
 Case 1:19-cv-02356-CFC Document 46 Filed 09/30/20 Page 2 of 3 PageID #: 940




       Pursuant to 28 U.S.C. § 1659, a stay of this civil action with respect to the ’634 patent is

mandatory because each of the Defendants in this civil action is a named respondent in the ITC

investigation, this civil action involves allegations of infringement of the same ’634 patent as the

ITC investigation, and the request for a stay is timely (within 30 days of the September 2, 2020,

Notice of Institution of Investigation).

       Further, the parties believe it would be appropriate to stay BTL’s claims of infringement

of the ’293 patent in this civil action pending resolution of the ITC investigation (Inv. No. 337-

TA-1219) involving the ’634 patent. The ’293 patent and the ’634 patent have common named

inventors and involve similar technology. As a result, BTL’s claims as to both patents and

Defendants’ defenses thereto may involve common factual and legal issues. Thus, to avoid

piecemeal litigation and to conserve the Court’s and the parties’ resources, the parties respectfully

request that the Court exercise its discretion to stay this civil action with respect to the ’293 patent

until the resolution of the ITC investigation.

       Therefore, the parties respectfully request the Court stay this civil action in its entirety until

thirty (30) days after the determination of the ITC becomes final under 28 U.S.C. § 1659.


 SHAW KELLER LLP                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 /s/ Nathan R. Hoeschen                                /s/ Jeremy A. Tigan

 Karen E. Keller (#4489)                               Jack B. Blumenfeld (#1014)
 Nathan R. Hoeschen (#6232)                            Jeremy A. Tigan (#5239)
 I.M. Pei Building                                     1201 North Market Street
 1105 North Market Street, 12th Floor                  P.O. Box 1347
 Wilmington, DE 19801                                  Wilmington, DE 19899
 (302) 298-0700                                        (302) 658-9200
 kkeller@shawkeller.com                                jblumenfeld@mnat.com
 nhoeschen@shawkeller.com                              jtigan@mnat.com

 Attorneys for Plaintiff                               Attorneys for Defendants



                                                   2
Case 1:19-cv-02356-CFC Document 46 Filed 09/30/20 Page 3 of 3 PageID #: 941




OF COUNSEL:                              OF COUNSEL:

J.C. Rozendaal                           John M. Desmarais
Michael E. Joffre                        Justin P.D. Wilcox
Chandrika Vira                           Kerri-Ann Limbeek
STERNE, KESSLER, GOLDSTEIN               Karl Mullen
   & FOX P.L.L.C.                        Jun Tong
1100 New York Ave., NW, Suite 600        DESMARAIS LLP
Washington, DC 20005                     230 Park Avenue
(202) 371-2600                           New York, NY 10169
                                         (212) 351-3400

September 30, 2020




                                     3
